DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani et al. (US 2004/0124703 A1).
In regards to claim 1, Tani discloses, in figure 1, an electrical distribution device (Fig. 1) configured for connection to at least one electrical component of a system to supply power thereto (Par 0002), the electrical distribution device comprising: at least one power controller (110a – 110e) that is connectable to the at least one electrical component (111a1-111e3) of the system so as to provide the supply of power to the at least one electrical component (111a1-111e3) (Par 0067), at least one local controller (Fig. 2, 105, 205) adapted to interface the at least one power controller (110a-110e via the multiple signal transmission line 106) with at least one external calculator (fig. 2, 201) that is outside of the system (Par 0073-0074), and local power supply paths (108, 106) adapted to supply power from an 
In regards to claim 2, Tani discloses, in figure 1, the electrical distribution device according to claim 1, wherein the local power supply paths (106, 108) are without DC/DC type converter (each local power supply path 106 and 108 is without a DC/DC type converter).
In regards to claim 4, Tani discloses, in figure 1, the electrical distribution device according to claim 1, wherein the energy reservoir (103) is of direct type or commuted type (Par 0066, 0070, battery 103 is a direct type which outputs DC current).
In regards to claim 5, Tani discloses, in figure 1, the electrical distribution device according to claim 1, wherein at least two local power supply paths (106, 108) are of direct current type (power supply lines 106, 108 are DC current type lines via output of 103 and 105, par 0066).
In regards to claim 9, Tani discloses, in figure 1, a system comprising at least one electrical component (111a1-111e3), and at least one electrical distribution device according to claim 1 (see the rejection of claim 1 above) coupled to the at least one electrical component (111a1-111e3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 2004/0124703 A1) in view of Minato et al. (US 2017/0201092 A1).
In regards to claim 3, Tani disclose the electrical distribution device according to claim 1, but does not clearly disclose further comprising a first common mode type filter which is mutualised between the local power supply paths and/or a second differential mode type filter which is mutualised between the local power supply paths.
However, Minatio discloses, in figure 1, a first common mode type filter (4, 5, par 0015) which is mutualised between the local power supply paths (106 and 108 as discussed in Tani) and/or a second 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Minato by including a first common mode type filter which is mutualised between the local power supply paths and/or a second differential mode type filter which is mutualised between the local power supply paths in order to reduce switching noise (Minato, par 0027).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 2004/0124703 A1) in view of Lim et al. (US 2017/0033561 A1).
In regards to claim 6, Tani disclose, the electrical distribution device according to claim 1, in figure 1, wherein at least one local power supply path (108) is of direct current type (power supply line 108 is a DC current type line via output of 103, par 0066). 
Tani does not clearly disclose at least one local power supply path is of alternating current type, said device further comprising an AC/AC type converter and a set of electronic components adapted to shape the energy coming from an alternating current network to make it compatible with the energy coming from a direct current network. 
However, Lim discloses, in figure 1, at least one local power supply path is of alternating current type (output of 103), said device further comprising an AC/AC type converter (107) and a set of electronic components (101, 113, 103, 115, 117, 109) adapted to shape the energy coming from an alternating current network to make it compatible with the energy coming from a direct current network (Par 0037-0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Lim by including at least one local power supply path is of alternating current type, said device further comprising an AC/AC .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 2004/0124703 A1) in view of Divan et al. (US 2013/0308346 A1).
In regards to claim 7, Tani disclose the electrical distribution device according to claim 1, but does not clearly disclose wherein each local converter is of flyback, or isolated buck, or forward type and each derivative of the forward type.
However, Divan discloses, in figure 4A, wherein each local converter (400) is of flyback, or isolated buck, or forward type and each derivative of the forward type (Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Divan by including wherein each local converter is of flyback, or isolated buck, or forward type and each derivative of the forward type in order to provide a half-wave rectified voltage across the snubber capacitors 413-416, respectively and provide safe commutation and fault tolerance, assuming equal voltage sharing among the series-connected devices 474-481 is ensured through some other means (Divan, Par 0037, 0039).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 2004/0124703 A1) in view of Vinciarelli et al. (US 2002/0154464 A1).
In regards to claim 8, Tani disclose the electrical distribution device according to claim 1, but does not clearly disclose further comprising a set of electronic components with diodes suited to avoiding upstream propagation of short-circuits or other types of electrical faults occurring downstream and preventing propagation of such electrical faults between the local power supply paths.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Vinciarelli by including a set of electronic components with diodes suited to avoiding upstream propagation of short-circuits or other types of electrical faults occurring downstream and preventing propagation of such electrical faults between the local power supply paths because the internal circuits of the components are adapted to be connected in parallel through one of the terminals of each of the internal circuits to a common point of an external circuit and to cooperatively protect the external circuit against occurrence of an adverse electrical event, such as a loss of a source of power for the external circuit or a sudden change in a voltage at a point of load of the external circuit (Vinciarelli, Par 0009-0010).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896